DETAILED ACTION

Zhao et al., US2015/0062478
Regarding claim 1, Zhao (figure 4) teaches a chip structure, comprising: 
a chip substrate 13; and 
a plurality of bumps (would be attached to pads 331/332) disposed on a surface of the chip substrate 13 and functioning as an interface for electrical connection between the chip substrate 13 and an external connecting portion (that which would attach to 331/332), wherein the plurality of bumps (would be attached to pads 331/332) are spaced apart from each other, each of the plurality of bumps (would be attached to pads 331/332) comprises a rhombic configuration (end of paragraph 0040) with four sides of equal length, and at least one of the four sides is disposed at an angle of 45 degrees with respect to a horizontal line passing through an end point of the at least one of the four sides; 
wherein the plurality of bumps (would be attached to pads 331/332) are arranged in rows in a transverse direction, and are arranged in columns in a longitudinal direction, and wherein the plurality of bumps (would be attached to pads 331/332) in rows in the transverse direction are disposed in a staggered manner, and the plurality of bumps (would be attached to pads 331/332) in columns in the longitudinal direction are disposed in a staggered manner.

As to claim 3, wherein the surface of the chip substrate 13 is rectangular in shape and has a first side and a second side perpendicular to the first side, and wherein each of the plurality of bumps (would be attached to pads 331/332) having the rhombic configuration (end of paragraph 0040) comprises a first corner connecting line perpendicular to the first side, and a second corner connecting line perpendicular to the first corner connecting line and the second side.
In re claim 4, Zhao (figure 4) teaches a chip structure, comprising:
a chip substrate 13 ; and
a plurality of bumps (would be attached to pads 331/332) disposed on a surface of the chip substrate 13 and functioning as an interface for electrical connection between the chip substrate 13 and an external connecting portion (what 331/332 are attached to), wherein the plurality of bumps (would be attached to pads 331/332) are 
Concerning claim 5, Zhao (figure 4) each of the plurality of bumps (would be attached to pads 331/332) has four sides of equal length, and at least one of the four sides is disposed at an angle of 45 degrees with respect to a horizontal line passing, through an end point of the at least one of the four sides.
Pertaining to claim 6, Zhao (figure 4) teaches the plurality of bumps (would be attached to pads 331/332) are arranged in rows in a transverse direction, and are arranged in columns in a longitudinal direction, and wherein the plurality of bumps (would be attached to pads 331/332) in rows in the transverse direction are disposed in a staggered manner, and the plurality of bumps (would be attached to pads 331/332) in columns in the longitudinal direction are disposed in a staggered manner.
In claim 7, Zhao (figure 4) teaches each of the plurality of bumps (would be attached to pads 331/332) in rows in the transverse direction is arranged at an equal pitch, and each of the plurality of bumps in columns in the longitudinal direction is arranged at an equal pitch.
Regarding claim 8,Zhao (figure 4) teaches the chip substrate 13 is bonded to the external connecting portion (what bumps on 331/332 are attached to) by an electrically conductive film 331/332, a shifting distance is formed between the chip substrate 13 and the external connecting portion (what bumps on 331/332 are attached to), and wherein the plurality of bumps (would be attached to pads 331/332) in each row are in alignment with each other in the transverse 
With respect to claim 9, Zhao (figure 4) teaches the surface of the chip substrate 13 is rectangular in shape and has a first side and a second side perpendicular to the first side, and wherein each of the plurality of bumps having the rhombic configuration (end of paragraph 0039) comprises a first corner connecting line perpendicular to the first side, and a second corner connecting line perpendicular to the first corner connecting line and the second side.
As to claim 10, Zhao (figure 4) teaches a display device, comprising an organic light emitting display panel, a bonding area, and a chip structure disposed on the bonding area, wherein the chip structure comprises:
a chip substrate 13; and 
a plurality of bumps (would be attached to pads 331/332) disposed on a surface of the chip substrate 13 and functioning as an interface for electrical connection between the chip substrate 13 and an external connecting portion (what bumps would be attached to), wherein the plurality of bumps (would be attached to pads 331/332) are spaced apart from each other, and each of the plurality of bumps comprises a rhombic configuration (end of paragraph 0039). 
In re claim 11, Zhao (figure 4) teaches each of the plurality of bumps (would be attached to pads 331/332) has four sides of equal length, and at least one of the four sides is disposed at an angle of 45 
Concerning claim 12, Zhao (figure 4) teaches the plurality of bumps (would be attached to pads 331/332) are arranged in rows in a transverse direction, and are arranged in columns in a longitudinal direction, and wherein the plurality of bumps (would be attached to pads 331/332) in rows in the transverse direction are disposed in a staggered manner, and the plurality of bumps (would be attached to pads 331/332) in columns in the longitudinal direction are disposed in a staggered manner.
	Pertaining to claim 13, Zhao (figure 4) teaches the chip substrate 13 is bonded to the bonding area by an electrically conductive film 331/332, a shifting distance is formed between the chip substrate 13 and the external connecting portion (that which bumps would be attached to), and wherein the plurality of bumps (would be attached to pads 331/332)  in each row are in alignment with each other in the transverse direction, and a pitch is formed between the bumps (would be attached to pads 331/332) adjacent to each other in the same row in the transverse direction and the pitch is greater than or equal to the shifting distance.

Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        11/6/2021